Citation Nr: 0946582	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur, to 
include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1973 to January 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

This case was previously before the Board in June 2009 and 
was remanded for further development.  As part of that 
action, a claim for service connection for arrhythmia was 
remanded for issuance of a statement of the case in 
accordance with Manlicon v. West, 12 Vet. App. 238 (1999).  
The RO issued a statement of the case in September 2009, and 
the Veteran did not perfect an appeal.  Thus, the claim for 
service connection for arrhythmia is not before the Board.  
With regard to the remaining claims, the Board is satisfied 
that there has been substantial compliance with the remand 
directives and may proceed with appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Although hypertension was not noted at the time of the 
enlistment examination, the record contains clear and 
unmistakable evidence that hypertension pre-existed active 
service and was not aggravated as a result of active service.

2.  The evidence does not indicate that the Veteran currently 
has a heart murmur related to his active service.


CONCLUSIONS OF LAW

1.  Hypertension pre-existed service and was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


2.  Service connection for a heart murmur is not established.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005; which substantially complied 
with the notice requirements for a direct service connection 
claim.  However, that notice did not address claims of 
service connection on a secondary basis or claims involving 
preexisting conditions.  Although the appellant received 
inadequate notice, the record reflects that the purpose of 
the notice was not frustrated.  

In the December 2005 letter, the RO included an explanation 
of VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant submit any evidence that 
the claimed conditions existed from service to the present 
time, any treatment records pertaining to the claim, and any 
medical evidence of current disabilities.  A March 2006 
letter addressed the pertinent rating and effective date 
criteria per Dingess.  

The June 2007 statement of the case and June 2008 and 
December 2008 supplemental statements of the case provided 
the appellant with the relevant regulations for his claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, afforded the 
appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including hypertension, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  In rebutting the 
presumption of soundness, records made prior to, during or 
subsequent to service, concerning the inception of the 
disease/disorder may be considered.  See Harris v. West, 203 
F.3d 1347 (Fed. Cir. 2000). 

If the presumption of soundness at entry is rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service.  38 C.F.R. § 
3.306.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purpose of determining service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened in service.  Davis v. Principi, 276 F.3d 
1341, 1346-47 (Fed. Cir. 2002).  

Hypertension

The Veteran is seeking service connection for hypertension 
which he contends began in service.  His service treatment 
records indicate that his blood pressure was elevated during 
his enlistment physical examination in May 1973, when blood 
pressure readings were taken over three consecutive days 
before a normal reading was obtained.  Clinical evaluation of 
the heart was normal.  Although the examiner recommended the 
three day blood pressure check, no defect was noted on 
examination; there was no diagnosis of hypertension.  Thus, 
the presumption of soundness applies.

Service treatment records dated in December 1973 note that 
the Veteran was sent for a medical evaluation when he forgot 
his own name.  His resting blood pressure at that time was 
measured as 156/106.  He reported that he had experienced 
memory lapses since the age of 7, as well as episodes of 
muscle tremors, palpitations, and headaches for about 5 
years.  The examiner noted the Veteran's elevated blood 
pressure during the enlistment examination and opined that he 
could "probably be released [from active service] on the 
basis of pre-enlistment hypertension" if he wished.  The 
Board finds this is clear and unmistakable evidence that 
hypertension preexisted service.  Wagner, 370 F.3d at 1096.  

A treatment record dated in January 1974 notes that the 
Veteran's blood pressure was "124-132 / 80-94."  In 
February 1974, his blood pressure measured 130/80.  There is 
no record of a separation physical examination in the claims 
folder.  

The claims file contains VA treatment records dated between 
October 2002 and February 2009, which indicate that the 
Veteran had a history of hypertension which one examiner 
described as "not well controlled."  His systolic blood 
pressure was above 130 on several occasions throughout this 
time period.  

The Veteran was afforded a VA examination in February 2006, 
in which he reported that he experiences headaches when his 
diastolic blood pressure is above 90.  He also stated that he 
experiences "heart flutter" on occasion when he is 
hypertensive.  The Veteran denied symptoms of shortness of 
breath or dyspnea but reported that he is often dizzy and 
feels fatigued most of the time.  He did not experience chest 
pain.  The examiner concluded that there Veteran's 
hypertension is not caused by his service because it existed 
prior to enlistment.  

The claims file contains a determination by the Social 
Security Administration (SSA) that the Veteran is disabled 
due to conditions other than hypertension.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in July 2009.  The examiner 
reviewed the service record and noted that hypertension was 
detected at induction; however, the Veteran reported that, 
while he knew his blood pressure had been high during his 
enlistment examination, he was never told in service that 
hypertension had been diagnosed, nor did he receive any 
treatment for this condition.  He contended that because he 
was not treated for or informed of his condition, he did not 
seek treatment for hypertension until at least 9 months after 
his discharge, at which time he began a medication regimen.  
On examination, the Veteran's blood pressure was 194/90.  

Upon reviewing the complete record, the examiner stated that 
the evidence did not support a finding that the Veteran's 
hypertension significantly increased in severity during 
service.  Although there were few data points in the record, 
the Veteran entered active service with borderline blood 
pressures and was documented to have borderline, normal, and 
mild to moderately elevated blood pressures at different 
times during service.  He was not identified as having any 
major complication of hypertension during that time, such as 
visual disturbance, stroke, renal failure, aortic dissection, 
or myocardial infarction.  The examiner observed that there 
was a single occasion of memory loss that arose during an 
elevated blood pressure reading.  She noted, however, that 
the Veteran had a current cognitive dysfunction which was not 
regarded as etiologically related to hypertension.  The 
examiner concluded that it is less likely than not that the 
Veteran's preexisting hypertension increased in severity 
during service.  


This is clear and unmistakable evidence that hypertension was 
not aggravated by service.  There is no competent evidence to 
the contrary.  The presumption of soundness is rebutted.  See 
38 U.S.C.A. § 1111.

After carefully considering the relevant evidence, the Board 
concludes that service connection is not warranted for the 
Veteran's hypertension.  The record establishes that 
hypertension existed prior to service and did not worsen 
during service.  As the examiner noted above, fluctuations in 
the Veteran's blood pressure during service fell within the 
same range as those readings taken during his enlistment 
examination.  Additionally, he did not experience any 
complications associated with hypertension.  Although there 
was a single occasion of memory loss that was coincident with 
an elevated blood pressure reading, nothing in the record 
suggests that memory loss was caused by hypertension or that 
it persisted beyond that particular event.  Thus, as the 
evidence clearly and unmistakably establishes that 
hypertension began prior to service and did not worsen during 
service, there is no basis for service connection.  

The Board acknowledges the Veteran's contention that he was 
never told that he had hypertension in service.  The record 
suggests that the diagnosis was brought to his attention in 
December 1973, when the examiner inquired as to whether there 
was a family history of the disease.  In any event, service 
treatment records clearly show that hypertension was 
diagnosed prior to service.  While it is unfortunate that the 
Veteran was not explicitly informed of his medical condition 
or encouraged to seek treatment, there is still no evidence 
that his hypertension permanently worsened during or because 
of any incident of his active service.  Therefore, service 
connection must be denied. 

Heart Murmur

The Veteran is seeking service connection for a heart murmur 
which he contends arises from his hypertension.  Secondary 
service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  The claim of service 
connection for hypertension has been denied.  Because the 
underlying disability is not service-connected, there is no 
legal basis for granting the claims of service connection for 
a heart murmur on a secondary basis.  Therefore, as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

The Board has also considered whether direct service 
connection for the Veteran's claimed heart murmur is 
appropriate.  

Service treatment records do not show any complaints, 
diagnosis, or treatment for a heart murmur.  The record 
contains VA treatment records dated in October 2002 and 
November 2004, which note that the Veteran was examined and 
found not to have a heart murmur.  In November 2005, the 
Veteran underwent an echocardiographic study (ECG) which was 
mildly abnormal because the right atrium and ventricle were 
at the upper limit of normal size.  No murmurs or arrhythmias 
were noted. 

During a VA examination in February 2006, the Veteran 
reported that he first experienced irregular heartbeat and 
"heart flutter" in  August 2005 and that he underwent two 
hospitalizations for this condition in January 2006.  On 
examination, his heart rhythm was bradycardic, but no murmur 
was detected.  During the July 2009 VA examination, the 
examiner stated that the Veteran's cardiac condition consists 
of a diagnosis of atrial fibrillation.  No evidence of a 
heart murmur was appreciated during that examination, and 
there was no hemodynamically significant vavlulopathy 
detected during the subsequent ECG.  

Based on the foregoing evidence, there is no basis for 
awarding service connection for a heart murmur, as the 
evidence fails to show that the Veteran currently has this 
disability.  Although he reports that he has been told that 
he has a heart murmur, there is no medical evidence to 
confirm the presence of this condition, and the Veteran's lay 
statements do not constitute competent medical evidence of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, multiple examinations have failed to 
find any evidence of a heart murmur.  Without evidence of a 
current disability, there is no basis for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the claim must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for a heart murmur, to include as 
secondary to hypertension, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


